Steben & Company, Inc. September 25, 2009 VIA OVERNIGHT MAIL and EDGAR United States Securities and Exchange Commission 100 F Street, N.E. Division of Corporation Finance Mail Stop Washington, D.C. 20549 Re: Amendment Number 2 to Form 10 Filed July 31, 2009 File No. 000-53639 Ladies and Gentlemen: Steben & Company, Inc., the general partner (the “General Partner”) of Sage Fund Limited Partnership (the “Registrant”), hereby files, via EDGAR, responses to the Staff’s comment letter dated August 14, 2009, relating to Amendment Number 2, filed on July 31, 2009, to the Registrant’s Registration Statement on Form 10 filed on April 27, 2009 (File No. 000-53639) (the “Form 10”). We have prepared our responses with the assistance of our legal counsel. As requested, our responses are numbered to correspond to the Staff’s comment letter. A copy of this letter is being sent to the Commission via overnight mail. General Comment #1 Please note that your response to comment 3 of our letter dated June 1, 2009 was referred to the Division’s Office of Mergers and Acquisitions.We may have further comments and will contact as soon as our review is complete. Response As of the date of this letter, we have responded to the Division’s Office of Mergers and Acquisitions. Comment #2 We note your response to our prior comment 2 of our letter dated July 17, 2009.We did not receive, however, Annex A regarding Futures Portfolio Fund, L.P. and Aspect Global Diversified Fund LP.Please resubmit. Securities and Exchange Commission September 25, 2009 Page 2 Response We have included a copy of Annex A regarding Futures Portfolio Fund, L.P. and Aspect Global Diversified Fund LP as an enclosure to this letter. Market Sectors, page 21 Comment #3 We note your response to our prior comment 7 of our previous letter.Please include information from your response letter in the Form 10 so that investors can understand that because futures trade on margin, and a large portion of the Fund’s assets are held in cash, cash equivalents, commercial paper, U.S.
